i Case: 4:21-cr-00272-MTS Doc. #: 31 Filed: 08/25/21 Page: 1 of 11 PageID #: 42



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

  UNITED STATES OF AMERICA,                             )
                                                        )
       Plaintiff,                                       )
                                                        )
  V.
                                                        )   No. 4:21-CR-272-MTS
  DAVID BARKLAGE,                                       )
                                                        )
       Defendant.                                       )
                                                        )

                                  GUILTY PLEA AGREEMENT

          Come now the parties and hereby agree, as follows:

 1. PARTIES:

          The parties are the defendant, David Barklage, represented by defense counsel, Joseph

 Passanise and Dee Wampler, and the United States of America (hereinafter "United States" or

 "Government"), represented by Assistant United States Attorney Hal Goldsmith and the Office of

 the United States Attorney for the Eastern District of Missouri. This agreement does not, and is

 not intended to, bind any governmental office or agency other than the United States Attorney for

 the Eastern District of Missouri. The Court is neither a party to nor bound by this agreement.

 2. GUILTY PLEA:

          Pursuant to Rule 1 l(c)(l)(A), of the Federal Rules of Criminal Procedure, in exchange for

 the Defendant's voluntary plea of guilty to Count One, the United States agrees that no further

 federal prosecution will be brought in this District relative to Defendant's violations of federal law,

 known to the United States at this time, arising out of the events set forth in the Indictment.




                                                    1
 Case: 4:21-cr-00272-MTS Doc. #: 31 Filed: 08/25/21 Page: 2 of 11 PageID #: 43


3. THE SENTENCE:

        The parties agree that the recommendations contained herein fairly and accurately set

forth some guidelines that may be applicable to this case. The parties agree that the U.S.

Sentencing Guidelines Total Offense Level analysis agreed to by the parties herein is the result

of negotiation and led, in part, to the guilty plea. The parties further agree that either party may

request a sentence above or below the U.S. Sentencing Guidelines range (combination of Total

Offense Level and Criminal History Category) ultimately determined by the Court pursuant to

any chapter of the Guidelines, Title 18, United States Code, Section 3553(a). The parties further

agree that notice of any such request will be given no later than ten days prior to sentencing and

that said notice shall specify the legal and factual bases for the request.

4. THE ELEMENTS

        As to Count One, the defendant admits to knowingly violating Title 26, United States Code,

Section 7206(1) and admits there is a factual basis for the plea to the charge and further fully

understands that the elements of the crime are:

        1.      The defendant made and subscribed a tax return, statement, or other document

which was false as to a material matter;

        2.      The tax return, statement, or other document contained a written declaration that it

was made under the penalties of perjury;

        3.      The defendant did not believe the tax return, statement, or other document to be

true and correct as to every material matter; and

        4.      The defendant falsely subscribed to the tax return, statement, or other document

willfully, with the specific intent to violate the law.




                                                    2
 Case: 4:21-cr-00272-MTS Doc. #: 31 Filed: 08/25/21 Page: 3 of 11 PageID #: 44




5. FACTS:

       The parties agree that the facts in this case are as follows and that the government would

prove these facts beyond a reasonable doubt if the case were to go to trial. These facts may be

considered as relevant conduct pursuant to Section 1B 1.3:

       The defendant, DAVID BARKLAGE (hereinafter referred to as "BARKLAGE"), was a

political campaign manager, consultant, and lobbyist who owned, operated, or was otherwise

associated with Barklage and Knodell, a partnership owned 50% by BARKLAGE, and The

Barklage Company, a corporation owned 100% by BARKLAGE.

       During 2012-14, BARKLAGE had several sources of income, but he did not report a

substantial portion of his income on his individual income tax returns. Specifically,

BARKLAGE had three main sources of unreported income. First, BARKLAGE received

$111,500, $64,464, and $33,535 from a political campaign in the State of Missouri during the tax

years 2012, 2013, and 2014, respectively. Second, BARKLAGE received $30,000 in lobbying

fees that he earned from a company during tax year 2013. Third, BARKLAGE earned $122,580

from an independent media producer, during tax year 2012. BARKLAGE deposited all of these

funds into his personal bank account, instead of his business bank accounts. BARKLAGE then

willfully failed to disclose these funds or turn over his personal bank account information and

statements to his tax return preparer. Thus, these funds and earnings were not included on

BARKLAGE's form 1040 tax returns for the years 2012, 2013, and 2014. At the time,

BARKLAGE knew that these funds were reportable income for tax purposes, knew that he

should provide this earnings information to his tax preparer, and knew that his tax returns would,

therefore, be false and would be transmitted to the Internal Revenue Service.

                                                3
  Case: 4:21-cr-00272-MTS Doc. #: 31 Filed: 08/25/21 Page: 4 of 11 PageID #: 45


        By failing to provide this earnings information to his tax preparer, BARKLAGE caused

 the creation, issuance, and filing of false personal form 1040 tax returns and a substantial under-

 reporting of his income on those personal form 1040 tax returns. BARKLAGE failed to report a

 total of $443,633.00 in income for the tax years 2012-14. As a result of his under-reporting of

 his income, BARKLAGE owes $151,843 in taxes for the 2012-14 tax years.

        On or about April 15, 2015, in the Eastern District of Missouri, DAVID BARKLAGE

  did willfully make and subscribe his 2014 individual income tax return, which contained or was

 verified by a written declaration that it was made under the penalties of perjury, and which

 DAVID BARKLAGE did not believe to be true and correct as to every material matter.


 6. STATUTORY PENALTIES:

        The defendant fully understands that the maximum possible penalty provided by law for

 the criminal offense to which the defendant is pleading guilty is imprisonment of not more than 3

 years, a fine of not more than $100,000.00, or both such imprisonment and fine, and a period of

 supervised release of not more than 1 year, together with the costs of prosecution.

 7. U.S. SENTENCING GUIDELINES: 2018 MANUAL:

        The defendant understands that this offense is affected by the U.S. Sentencing Guidelines

' and the actual sentencing range is determined by both the Total Offense Level and the Criminal

 History Category.    The parties agree that the following are the applicable U.S. Sentencing

 Guidelines Total Offense Level provisions.

        a. Chapter 2 Offense Conduct:

        (1) Base Offense Level: The parties agree that the base offense level is 16 as found in

 Sections 2Tl.l(a)(l) and 2T4.l(F) since the tax loss resulting from defendant's conduct was

 greater than $100,000 and less than $250,000.00.
                                                  4
 Case: 4:21-cr-00272-MTS Doc. #: 31 Filed: 08/25/21 Page: 5 of 11 PageID #: 46




       (2) Specific Offense Characteristics: None.

        b. Chapter 3 Adjustments:

               Acceptance of Responsibility: The parties agree that if the Court determines the

offense level to be 16 or greater prior to determining that defendant is entitled to a two-level

reduction for acceptance of responsibility, the government will move for an additional one-level

reduction in the offense level because the defendant has clearly demonstrated acceptance of

responsibility and timely notified the government of the defendant's intention to plead guilty. The

parties agree that the defendant's eligibility for this deduction is based upon information presently

known. If subsequent to the taking of the guilty plea the government receives new evidence of

statements or conduct by the defendant which it believes are inconsistent with defendant's

eligibility for this deduction, the government may present said evidence to the court, and argue

that the defendant should not receive all or part of the deduction pursuant to Section 3El .1, without

violating the plea agreement.

       c. Estimated Total Offense Level: The parties estimate that the Total Offense Level is

13.

       d. Criminal History: The determination of the defendant's Criminal History Category

shall be left to the Court. Either party may challenge, before and at sentencing, the finding of the

Presentence Report as to the defendant's criminal history and the applicable category.           The

defendant's criminal history is known to the defendant and is substantially available in the Pretrial

Services Report.

                                                  5
 Case: 4:21-cr-00272-MTS Doc. #: 31 Filed: 08/25/21 Page: 6 of 11 PageID #: 47


        e. Effect of Parties' U.S. Sentencing Guidelines Analysis: The parties agree that the

Court is not bound by the Guidelines analysis agreed to herein. The parties may not have foreseen

all applicable Guidelines. The Court may, in its discretion, apply or not apply any Guideline

despite the agreement herein and the parties shall not be permitted to withdraw from the plea

agreement.

8. WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

        a. Appeal: The defendant has been fully apprised by defense counsel of the defendant's

rights concerning appeal and fully understands the right to appeal the sentence under Title 18,

United States Code, Section 3742.

               (1) Non-Sentencing Issues:        The parties waive all rights to appeal all non-

jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

motions, discovery, the guilty plea, the constitutionality of the statutes to which defendant is

pleading guilty and whether defendant's conduct falls within the scope of the statutes.

               (2) Sentencing Issues: In the event the Court accepts the plea, accepts the U.S.

Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a Sentencing

Guidelines range, sentences the defendant within or below that range, then, as part of this

agreement, the defendant hereby waives all rights to appeal all sentencing issues other than

Criminal History, but only if it affects the Base Offense Level or Criminal History Category.

Similarly, the Government hereby waives all rights to appeal all sentencing issues other than

Criminal History, provided the Court accepts the plea and the agreed Total Offense Level and

sentences the defendant within or above that range.

       b. Habeas Corpus: The defendant agrees to waive all rights to contest the conviction or

sentence in any post-conviction proceeding, including one pursuant to Title 28, United States

                                                 6
 Case: 4:21-cr-00272-MTS Doc. #: 31 Filed: 08/25/21 Page: 7 of 11 PageID #: 48


Code, Section 2255, except for claims of prosecutorial misconduct or ineffective assistance of

counsel.

       c. Right to Records: The defendant waives all rights, whether asserted directly or by a

representative, to request from any department or agency of the United States any records

pertaining to the investigation or prosecution of this case, including any records that may be sought

under the Freedom of Information Act, Title 5, United States Code, Section 522, or the Privacy

Act, Title 5, United States Code, Section 552(a).

9. OTHER:

       a. Disclosures Required by the United States Probation Office: The defendant agrees

to truthfully complete and sign forms as required by the United States Probation Office prior to

sentencing and consents to the release of these forms and any supporting documentation by the

United States Probation Office to the government.

       b.   Civil or Administrative Actions not Barred; Effect on Other Governmental

Agencies: Nothing contained herein limits the rights and authority of the United States to take

any civil, tax, immigration/deportation or administrative action against the defendant.

       c. Supervised Release: Pursuant to any supervised release term, the Court will impose

standard conditions upon the defendant and may impose special conditions related to the crime

defendant committed.       These conditions will be restrictions on the defendant to which the

defendant will be required to adhere. Violation of the conditions of supervised release resulting

in revocation may require the defendant to serve a term of imprisonment equal to the length of the

term of supervised release, but not greater than the term set forth in Title 18, United States Code,

Section 3583(e)(3), without credit for the time served after release. The defendant understands

that parole has been abolished

                                                 7
 Case: 4:21-cr-00272-MTS Doc. #: 31 Filed: 08/25/21 Page: 8 of 11 PageID #: 49


        d. Mandatory Special Assessment: Pursuant to Title 18, United States Code, Section

3013, the Court is required to impose a mandatory special assessment of $100.00 per count for a

total of $100.00, which the defendant agrees to pay at the time of sentencing. Money paid by the

defendant toward any restitution or fine imposed by the Court shall be first used to pay any unpaid

mandatory special assessment.

        e. Possibility of Detention: The defendant may be subject to immediate detention

pursuant to the provisions of Title 18, United States Code, Section 3143.

        f. Fines, Restitution and Costs oflncarceration and Supervision: The Court may order

restitution as a condition of supervised release in this case. The Court may also impose a fine (in

addition to any penalty authorized by law), costs of incarceration and costs of supervision. The

defendant agrees that any fine or restitution imposed by the Court will be due and payable

immediately.

        g. Forfeiture: The defendant agrees to forfeit all of the defendant's interest in all items

seized by law enforcement officials during the course of their investigation. The defendant admits

that all the United States currency, weapons, property, and assets seized by law enforcement

officials during their investigation constitute the proceeds of the defendant's illegal activity, were

commingled with illegal proceeds, or were used to facilitate illegal activity. The defendant agrees

to execute any document and take all steps needed to transfer title or ownership of said items to

the government and to rebut claims of nominees and/or alleged third party owners. The defendant

further agrees that said items may be disposed of by law enforcement officials in any manner.

        10. ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

        In pleading guilty, the defendant acknowledges, fully understands and hereby waives his

rights, including but not limited to: the right to plead not guilty to the charges; the right to be tried

                                                   8
 Case: 4:21-cr-00272-MTS Doc. #: 31 Filed: 08/25/21 Page: 9 of 11 PageID #: 50


by a jury in a public and speedy trial; the right to file pretrial motions, including motions to

suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to

require the government to prove the elements of the offenses against the defendant beyond a

reasonable doubt; the right not to testify; the right not to present any evidence; the right to be

protected from compelled self-incrimination; the right at trial to confront and cross-examine

adverse witnesses; the right to testify and present evidence and the right to compel the attendance

of witnesses. The defendant further understands that by this guilty plea, the defendant expressly

waives all the rights set forth in this paragraph.

       The defendant fully understands that the defendant has the right to be represented by

counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of the

proceeding. The defendant's counsel has explained these rights and the consequences of the waiver

of these rights. The defendant fully understands that, as a result of the guilty plea, no trial will, in

fact, occur and that the only action remaining to be taken in this case is the imposition of the

sentence.

       The defendant is fully satisfied with the representation received from defense counsel. The

defendant has reviewed the government's evidence and discussed the government's case and all

possible defenses and defense witnesses with defense counsel. Defense counsel has completely

and satisfactorily explored all areas which the defendant has requested relative to the government's

case and any defenses.

11. VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

       This document constitutes the entire agreement between the defendant and the government,

and no other promises or inducements have been made, directly or indirectly, by any agent of the

government, including any Department of Justice attorney, concerning any plea to be entered in

                                                     9
.'   . Case: 4:21-cr-00272-MTS         Doc. #: 31 Filed: 08/25/21 Page: 10 of 11 PageID #: 51


      this case. In addition, the defendant states that no person has, directly or indirectly, threatened or

      coerced the defendant to do or refrain from doing anything in connection with any aspect of this

      case, including entering a plea of guilty.

              The defendant acknowledges having voluntarily entered into both the plea agreement and

      the guilty plea. The defendant further acknowledges that this guilty plea is made of the defendant's

      own free will and that the defendant is, in fact, guilty.

      12. CONSEQUENCES OF POST-PLEA MISCONDUCT:

              After pleading guilty and before sentencing, if defendant commits any crime, other than

      minor traffic offenses, violates any condition of release that results in revocation, violates any term

      of this guilty plea agreement, intentionally provides misleading, incomplete or untruthful

      information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

      option, may be released from its obligations under this agreement. The Government may also, in

      its discretion, proceed with this agreement and may advocate for any sentencing position supported

      by the facts, including but not limited to obstruction of justice and denial of acceptance of

      responsibility.

      13. NO RIGHT TO WITHDRAW GUILTY PLEA:

              Pursuant to Rule ll(c) and (d), Federal Rules of Criminal Procedure, the defendant

      understands that there will be no right to withdraw the plea entered under this agreement, except




                                                        10
I   .'   . Case: 4:21-cr-00272-MTS       Doc. #: 31 Filed: 08/25/21 Page: 11 of 11 PageID #: 52




          where the Court rejects those portions of the plea agreement which deal with charges the

          government agrees to dismiss or not to bring.




          A."J'(f ~a.~(
                 Date                                          ~~----
                                                               Assistant United States Attorney




                 Date                                          ~
                                                               Defendant



                 Date                                          JO~
                                                               Attorney for Defendant




                                                          11
